         Case: 4:21-mj-07052-SPM Doc. #: 1 Filed: 03/02/21 Page: 1 of 9 PageID #: 1

AO I 06 (Rev. 06/09)    Application for a Search Warrant

                              UNITED STATES DISTRICT COURT                                                          FILED
                                                                 for the
                                                       Eastern District of Missouri                             ___________________
                                                                                                                  MAR 2 2021
            In the Matter of the Search of                          )       Case   o. 4:21 MJ 7052 SPM U.S. DISTRICT COURT
Priority Mail parcel 9506 1150 7276 1056 5899 55                    )                                   EASTERN DISTRICT OF MO
was addressed to addressed to "I KYA W ILSON                        )       Signed and Submitted to the Court forST. LOUIS
P.O. BOX 15 10 FLORISSANT, MO 63031 and                             )       filing by reliable electronic means
addressed fro m : " PREMIUM CLOTHING ETC.                           )
16183 WINTERWOOD LN. FONTANA , CA                                   )       FILED UNDER SEAL
92335"


                                   APPLICATION FOR A SEARCH WARRANT
    I,    Bryan J. Bussen         , a federal law enforcement officer or an attorney for the government request
a search warrant and state under penalty of perjury that I have reason to believe that on the following property:

Priority Mail parcel 9506 1150 7276 1056 5899 55 was addressed to addressed to "!KY A W ILSON P.O. BOX
1510 FLORISSANT. MO 63031 and addressed from : ··PREMIUM CLOTH! G ETC. 16183 W INTERWOOD
LN. FONTANA, CA 92335"
located in the          EASTERN           District of      MISSOU RI            , there is now concealed

                                        Controlled Substances and/or United States C urrency

         The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                ✓ evidence of a crime;
                ✓ contraband, fruits of crime, or other items illegally possessed;
                ✓ property designed for use, intended for use, or used in committing a crime;
                0 a person to be arrested or a person who is unlawfully restrained.
        The search is related to a violation of:
             Code Section                                                                Offense Description
    Title 2 1, U.S.C., §§ 846, 841(a)(I)                         Conspiracy to possess with intent to distribute controlled
                                                                 substance(s)
        The application is based on these tacts:

                SEE A TTAC HED AFFIDAVIT WH IC H IS IN CORPORATED HEREIN BY REFERENCE.

                    ✓     Continued on the attached sheet.
                    0     Delayed notice of _ _ days (give exact ending date if more than 30 days:                           is
                  requested under I 8 U.S.C. § 3 I03a, the basis of whi is set fort! n the attached sheet.
                                                                                                                  ---



Sworn to, attested to, and affirmed before me v ia reliable e lectronic means pursuant to Federal Rules of Criminal
Procedure4. l a nd41 this                 2nd              dayof March~202 L       ~

Date:                  3/2/2021                                         ~·            ~
                                                                                        udge's signature


                          St. Louis. MO                                 Honorable Shirley P. Mensah. U.S. Magistrate Judge
City and State:                                                                        Printed name and title
                                                                               AUSA:       Nauman Wadalawala
    Case: 4:21-mj-07052-SPM Doc. #: 1 Filed: 03/02/21 Page: 2 of 9 PageID #: 2




                                                AFFIDAVIT


I, Bryan J. Bussen, being duly sworn, state the fo llowing:

         I.       I am a Task Force Officer (TFO) with the United States Postal Inspection Service

(US PIS). I have been assigned as a Task Force Officer with USPI S for approximately 3 months. I have

been assigned to the Contraband Interdiction and Investigation (CI2) Team. I have completed available

training by the USPIS in the investigation of controlled substances or proceeds/payments being

transported through the United States. The St. Lou is Field Office's Cl2 Team has intercepted numerous

parcels which were found to contain narcotics or proceeds of narcotics trafficking and other criminal

activity. Prior to my assignment with the USPIS, I have accrued approximately 12 years of law

enforcement experience. During my career, I have conducted numerous narcotics investigations as a

Narcotics Detective with the Florissant Police Department. A position in which I have approximately 2

years of experience. While assigned as a Detective, I received extensive training in narcotics

investigations.

        2.        Experience and drug trafficking intelligence information gathered by the USPIS have

demonstrated that the U.S. Postal Service Express Mail and Priority Mail are frequently utilized by drug

traffickers for shipping control led substances or proceeds/payments. Use of Express Mail and Priority

Mai l are favored because of the speed (Express Mail - overnight; Priority mail - two day delivery),

reliability, free telephone and internet package tracking service, as well as the perceived minimal chance

of detection. Express Mail was originally intended for urgent, business-to-business, correspondence.

Intell igence from prior packages, which were found to contain controlled substances or

proceeds/payments, has indicated that these labels are usually from an individual to an individual.

Express Mail and Priority Mail are seldom used for individual to individual correspondence.

        3.        Information gathered by the USPIS has also demonstrated that other delivery couriers,

such as Federal Express and Un ited Parcel Service, are frequently utilized by drug traffickers for shipping

controlled substances or proceeds/payments. Information gathered by the USPIS has demonstrated that


                                                     1
    Case: 4:21-mj-07052-SPM Doc. #: 1 Filed: 03/02/21 Page: 3 of 9 PageID #: 3



the services and de livery practices o f Federal Express and United Parcel Service are similar to U.S. Posta l

Serv ice Express Ma il and Priority Mail. Like U.S. Posta l Service Express Ma il and Priori ty Mai l, Federal

Express and United Parcel Serv ice are favored because o f the speed, re liability, free te lephone and

inte rnet package tracking service, as well as the pe rceived minimal cha nce of detection. Like U.S. Postal

Service Express Ma il and Priority Mail, Federal Express and United Parcel Service were orig inally

intended for urgent, business-to-bus iness, con-espondence. However, intell igence from prior packages

whi ch were found to contain controlled substances or proceeds/ payments, has indicated that these

shipping labels a re usually from an individual to an indiv idua l. Federal Express and United Parcel

Service are seldom uti lized to convey indiv idua l-to-indiv idua l con-espondence.

           4.    In an effort to combat the flow of controlled substances through the overnight or two to

three day deli very services, inte rdiction programs have been established in c ities th roughout the United

States by the US PI S. These c ities have been identified as known sources of, and destinations fo r, controlled

substa nces. The US PI S conducted an analysis of prior pac kages mailed th rough overnig ht and/or two to

three day deli very services that conta ined contro lled substa nces or proceeds/payments of controlled

substance sales. The analysis of those prior packages indicated that these labe ls are usually from an

individua l to a n indi vidual. In the few cases when overnight, and or two to three day del ivery service

packages containing controlled substances or proceeds/payme nts have displayed a bus iness or company

name, it has usually proven to be a fictiti ous busi ness or company, or the business listed is not associated

w ith the ma iler and was randomly selected by the ma iler to deter law enfo rcement detection. In such

instances, Postal Inspectors review available business records to verify the postage payment utilized by the

maile r.

           5.    Most business ma ilings sent via USPS or through other pri vate couriers re flect a pre-

established postage mete r or othe r various lines of credit to pay for the postage. Additionally, during the

Silk Road investigation (dark web investigation that prov ided avenues to customers to order narcotics via

the internet) the US PI S learned that unknown persons posted inte lligence on the Silk Road website

warning would be drug ma ilers that most US PI S search wa rrant a ffidavits fo r na rcotics/ narcot ics proceeds

                                                       2
    Case: 4:21-mj-07052-SPM Doc. #: 1 Filed: 03/02/21 Page: 4 of 9 PageID #: 4




packages, re flect ma il ing labels writte n as person-to-person and bore fictitious addressee and sender

names. Due to the posting on the Silk Road Website, US PIS has noticed an increased number o f

packages utilizi ng valid sender and add ressee names and or valid business names on narcotics/ narcotics

proceeds packages. Recent ana lysis has a lso shown that w hether the mailer utilized a legitimate

name/ business on a mailing label or a fi ctitious name on the mailing label, cash payment fo r postage is

the method of payment for most narcotics/narcotics proceeds parcels. USPlS analysis has establ ished a

series of characteristics which, w hen fo und in combination of two or more, have shown a high probability

that the package wi ll contain a controlled substance or the proceeds of controlled substance sales.

Informatio n collected by the US PIS has demonstrated that the presence of these characteristics is

significant fo r de livery services, to inc lude U.S. Postal Service Express Mail, U.S. Postal Serv ice Priority

Mail, Federal Express, and United Parcel Service. This profile includes the following c haracteristics:

package mailed from or addressed to a narcotic source city; pac kage has a fictitious return address;

package addressee na me is unknown at the destination address; package sende r name is unknown at the

return address; package has address in formation w hich is handw ritten; package is mailed from a

Commercial Mail Receivi ng Agency (CMRA); pac kage is addressed to residentia l areas; package is

addressed from an ind ividua l to an individual; packages are wrapped in brown paper and/or heavily

taped; and the Z IP Code from where the package is mai led is different than the Z IP Code used in the

return address, a nd or a ny other c haracteristic previously noted in this paragraph.

        6.       The U.S. Postal Inspection Service St. Lou is Fie ld Office's CI2 Team has fou nd the

c haracteristics listed in paragraphs three, fo ur, and five, are indicative of packages, wh ich have been fo und

to conta in illegal controlled substances or the proceeds/payments for contro lled substances.

        7.       This affidav it is submitted fo r the limited purpose of establishing probable cause for the

search warra nt sought. I have not set fo rth each and every fact known to me concern ing this

investigat ion. T have inc luded what I believe are facts sufficient for the present purpose. The information

contained in this affidavit is based upon my persona l knowledge and investigation, as wel l as information

conveyed to me by other law enforcement agents and employees.

                                                        3
    Case: 4:21-mj-07052-SPM Doc. #: 1 Filed: 03/02/21 Page: 5 of 9 PageID #: 5




        8.       On February 26th, this affiant conducted a review of postal business records, for inbo und

parcels to my area of responsibi lity, being north St Lou is County. I located Priority Mail parcel 9506

11 50 7276 1056 5899 55 (hereafter "Subject Parcel"). The Subject Parcel was mailed o n February

25th, 202 1 from the Fontana, CA post office. I noted the Subject Parcel had a printed label from a

busi ness; addressed to a person's PO Box; postage fees were $26.90; and sent from a known source

narcotic area: Fontana, CA. On Februa ry 271h, I responded to the St Louis National Distribution Center,

located in Hazelwood, MO a nd located the Subject Parcel, a nd took note of the excessive tape of al l

seams. The characteristics listed in this paragraph are consistent with characteristics o f previo us parcels

that have contained na rcotics or the proceeds of narcotics. Due to the characteristics associated with the

Subject Parcel, I began reviewing USPS, law enforcement, and open source databases to verify the

sender/addressee names written on the mailing label for the Subject Parcel.

        9.       The Subject Parcel bore a printed label, was sent from a source narcotics area: Fontana,

CA (my training and experience has shown Fontana CA to be a source area for narcotics and destination

fo r narcotics proceeds). The Subject Parcel was addressed to " IKYA WILSON P.O. BOX 15 10

FLORJSSANT, MO 6303 1 and add ressed from: " PREM IUM CLOTHING ETC. 16183 WINTERWOOD

L . FO TA A, CA 92335•· A search of the California Secretary of State database revealed no registered

corporation or LLC by the na me of " Premium C lothing Etc". The return address for the business of

Pre mium C lothing ETC. is s ingle fami ly dwelling, located in a residential area. The printed label

displayed a Quick Response Code (QR Code), near the return address. A scan of the QR code directed

me to the home page of the inte rnet site " Wikipedia", and bore no relevant shipping or business

information. A review of law e nforcement databases indicated " Ikya Wilson" did not associate with PO

Box 1510 Florissant, MO 6303 1. Due to the characte ristics associated with the Subject Parcel, a K-9

review was requested.

        I 0.     On February 27th, 2021, Task Force Officer Mason Mc a il uti lized his narcotics

certified can ine "Tobi." The Subject Parcel was placed in an area not known to have been previously

contam inated by narcotic odor. TFO Mc ail directed " Tobi" to search the area. Upon arri ving at the

                                                      4
    Case: 4:21-mj-07052-SPM Doc. #: 1 Filed: 03/02/21 Page: 6 of 9 PageID #: 6




Subject Parcel, canine "Tobi" reacted w ith a n obv ious change in behavior, and TFO Mc ail stated that

" Tobi" reacted in a positive manner, indicating the presence of a narcotic odor.

         l I.    The Subject Parcel is a Priority Mail brown cardboard box. The Subject Parce l

measures a pproximately 11 ¾ inches by 8 inches, by 4 ¾ inches and weighs approximately 2 pounds 4

o unces. Based on my tra ining and experience, as well as the train ing and experience of other members of

the US PI S Saint Louis CI2 Team, I know that the size and weight of the Subject Parcel, coupled with

other indicators (inconsistent information o n the label; sender name not associated w ith sender address;

postage fees paid in cash, heavily taped seams, and a positive reaction by a narcotic trained canine), are

indicative of other packages which have been fo und in the past to contain narcotic substances, or mon ies

w hich are the proceeds/payments of narcotic trafficking. It is my be lief that the Subject Parce l contains

contraband and/or evidence in vio lation of T itle 2 1, United States Code,, Sections 841 (a)( I) and 846, and

Title 18, United States Code, Sections 1952, 1956, and 1957.

         12.     Based upon training and experience, and in consultation w ith othe r law en fo rcement

officers and prosecutors, I a m aware that individua ls engaged in illegal activities ( i.e., drug trafficking)

that generate significant cash proceeds frequently engage in further crim ina l acti vities in order to conceal

the source of the cash proceeds. In conjunction w ith that effort, these individuals avoid banking

institutions, which are subject to federal reporting requirements man~ating that a written report be made

of any transaction involving $1 0,000 or more in cash. Wire transfer services (i.e. Western Union and

MoneyGram) are a lso subject to such reporting requi rements. In an effort to evade these reporting

requirements, individuals engaged in criminal activity seek a lte rnate means (i.e. persona l couriers, the

U nited States Mail, and/or private de livery services like FedEx) to transport cash.

         13.     The Subject Parcel is c urrently in the custody ofTask Force Officer Bryan J. Bussen in

the Eastern Di strict of Missouri. Attached herewith is a picture of the ma iling label fo r Priority Mail

parcel 9506 I I 5072761 0565 89955 and a copy of the qualifications for can ine "Tobi.'.




                                                        5
Case: 4:21-mj-07052-SPM Doc. #: 1 Filed: 03/02/21 Page: 7 of 9 PageID #: 7




         14.     Because this investigation is ongoing and its success would be jeopardized if the contents

of this affidavit were made public, Inspectors request that this affidavit be sealed until further order of the

Court.

         I state under the penalty of perjury that the foregoing is true and correct.




                                                                     US PIS Task Force Officer



         Sworn to, attested to, and affirmed before me via reliable electronic means pursuant to Federal
Rules of Criminal Procedure 4.1 and 41 this ~         day of March, 2021.




                                                                ~                       -EN_S_A_H_   _ __

                                                                     United States Magistrate Judge
                                                                     Eastern District of Missouri




                                                       6
Case: 4:21-mj-07052-SPM Doc. #: 1 Filed: 03/02/21 Page: 8 of 9 PageID #: 8




                                  orth County Police Cooperative
                         Bureau of Criminal Investigatio ns Canine Detective
                         Canine Probable Cause Affidavit of Qualifications
                           Handler: Detective Mason McNail, DSN 373
                                          Canine "Tobi"

I, Detective Mason McNail, OS 464, have bee n a Commissioned Police Officer with the North
County Po lice Cooperative s ince January of 2021. l have previously amassed 22 years of police
and narcotics experience. I have completed 960 hours of Missouri P.O.S.T. required Law
Enforcement Academy requirements. Canine "Tobi" a nd I are curre ntly assigned to the North
County Po lice Cooperative Bureau of Criminal Investigations, as well as the United States Postal
Inspectio n Service.

Can ine To bi is a brindle colo red, male, Dutch Shepherd. He was born on June 10, 201 8. Canine
Tobi and I attended and completed the " arcotics Detection," from August 2, 2020 through
August 14, 2020. This course was held at F.M. K9, located in Berrien Center, Michigan. The
training course consisted of two weeks of instruction in the application of canine obedience,
narcotics/controlled substance detectio n, and article search. Canine Tobi and I were certified by
the orth American Po lice Work Dog Association (NA PWDA) as an accredited arcotic
Detection Canine team on August 12, 2020 .

Canine Tobi has been trained to sniff a nd alert to the distinctive odors of contro lled substa nces
including: Hero in, Cocaine, Methamphetamine, Fe ntany l, and Marijuana. Canine Tobi alerts to
these odors in a passive manner and exh ibits a significant change in behavior by sitting, standing,
or laying a t, or as close as he can get, to the source of the odor.

Since Can ine Tobi and I began working, he has been responsible for the seiz ure of approximately
10.5 pounds of marijuana, approximately 24 pounds ofmethamphetamine, and approximately 2.8
grams of LSD. Canine Tobi has also bee n responsible for the seiz ure of approximately $47,811
in smuggled bulk US Currency.

Canine Tobi and I train a minimum of 16 hours per month, in the areas of narcotic detection,
obed ience, tracking, and article searches with the St. Louis County Po lice Department and/or on
o ur own time.

Th is affidavit is curre nt as of January 12, 202 1.

Detective Mason Mc ail, DS 373
  orth County Po lice Cooperative
Bureau of C riminal Investigations
8027 Page
St. Louis, MO
3 14-427-8000
                                Case: 4:21-mj-07052-SPM Doc. #: 1 Filed: 03/02/21 Page: 9 of 9 PageID #: 9

     O.itr<ilhl m . LI?Jt~
          I
                                                                                                                        Aetafl'
     1-'R ~      ,W CI..Ol11H~ Q :T
     16183, \VJI.N"l"t:.ltWOOQ' •
    ,f O 'T. ii\.        9lJ,l~   "
    Ill

    fkYA WllSON
    P~O. abx 1510
    FA.ORfSSANT, MO. G30Gf                                                                    PRIORITY MAiL 2-DAY®
I   889,0
                                                    'fRK 9788+105.l?JJi



                             . l lWiWJIJ~ll lffll                                    SHI
                                                                                     10; '
                                                                                           POBOX SH>
                                                                                           Flotl&Sa:M MO OO.i>3 •0510

                                                                                             usfls SIGNATURE@ TRACKING#
